Citation Nr: 1540679	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  12-28 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right leg disorder. 

2.  Entitlement to service connection for a left leg disorder. 

3.  Entitlement to service connection for a left arm/shoulder disorder. 

4.  Entitlement to service connection for a right shoulder disorder. 

5.  Entitlement to service connection for arthritis of the spine. 

6.  Entitlement to service connection for a right knee disorder.  

7.  Entitlement to service connection for a left knee disorder. 

8.  Entitlement to a total disability rating due to individual unemployability (TDIU). 



WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1969 to May 1971. 

These matters come on appeal before the Board of Veterans' Appeal from an October 2010 rating decision by the Department of Veterans Affairs, Regional Office, located in Montgomery, Alabama (RO), which denied the benefits sought on appeal. 

In May 2013, the Veteran testified before the undersigned during a Board hearing held via videoconference capabilities.  A copy of the hearing transcript has been associated with the claims folder.  The Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2015). 

In February 2015, the Board remanded the matters on appeal to the RO (via the Appeals Management Center (AMC)) for additional development, to include further attempts to obtain copies of the Veteran's service treatment records and to provide the Veteran with VA examination in conjunction with his claims.  

Also, at that time, the Board remanded the matter of entitlement to service connection for posttraumatic stress disorder (PTSD), and after additional development, the RO, in a May 2015 rating decision, awarded service connection for PTSD and assigned a 50 percent evaluation.  The Veteran has not appealed that initial award, and the matter is no longer on appeal. 

 This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At no time during the appeal period does the evidence show a current clinical diagnosis of a right leg disorder, or competent and credible lay or clinical report or documentation of symptoms indicative of a currently manifested right leg disorder.
 
 2.  At no time during the appeal period does the evidence show a current clinical diagnosis of a left leg disorder, or competent and credible lay or clinical report or documentation of symptoms indicative of a currently manifested left leg disorder.
 
 3.  At no time during the appeal period does the evidence show a current clinical diagnosis of a left shoulder or arm disorder, or competent and credible lay or clinical report or documentation of symptoms indicative of a currently manifested left shoulder or arm disorder.

4.  The competent medical evidence does not show that the Veteran was first diagnosed with degenerative arthritis of the right shoulder until three decades after his separation from service, and the preponderance of the evidence is against a finding that his current right shoulder disorder is the result of a disease or injury in active duty service.

5.  The competent medical evidence does not show that the Veteran was first diagnosed with degenerative arthritis of the spine until two decades after his separation from service, and the preponderance of the evidence is against a finding that his current spine disorder is the result of a disease or injury in active duty service.

6.  The competent medical evidence does not show that the Veteran was first diagnosed with degenerative arthritis of the right knee until three decades after his separation from service, and the preponderance of the evidence is against a finding that his current right knee disorder is the result of a disease or injury in active duty service.

7.   The competent medical evidence does not show that the Veteran was first diagnosed with degenerative arthritis of the left knee until three decades after his separation from service, and the preponderance of the evidence is against a finding that his current left knee disorder is the result of a disease or injury in active duty service.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a right leg disorder have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303 (2015).
 
 2.  The criteria for establishing entitlement to service connection for a left leg disorder have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303 (2015).

3.  The criteria for establishing entitlement to service connection for a left shoulder or arm disorder have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303 (2015).

4.  The criteria for establishing entitlement to service connection for a right shoulder disorder have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

5.  The criteria for establishing entitlement to service connection for degenerative arthritis of the spine have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

6.  The criteria for establishing entitlement to service connection for a right knee disorder have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

7.  The criteria for establishing entitlement to service connection for a left knee disorder have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations 

In February 2015, the Board remanded the claims and ordered the RO (via the Appeals Management Center (AMC)) to make further attempts to obtain copies of the Veteran's service treatment records and to schedule the Veteran for VA examinations in conjunction with his claims.  The Veteran's claims were then to be readjudicated. 

Pursuant to the Board's remand instructions, the AMC contacted the Records Management Center (RMC) and specifically asked them to conduct a search of the facility for the Veteran's service treatment records.  A May 2015 response from the RMC reflects that despite further searches none of the Veteran's service treatment records were located.  The Veteran was notified of VA's inability to locate his service treatment records.  In May 2015, the Veteran was afforded with various VA examinations in conjunction with his claims.  The claims were then readjudicated in a May 2015 supplemental statement of the case (SSOC). 

Accordingly, the Board finds that there has been substantial compliance with his 2015 remand instructions, and no further action is needed prior to adjudication of the claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  Substantial compliance, rather than strict compliance, is required.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations requires VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Proper VCAA notice must inform the claimant of any information and evidence not in the record that is necessary to substantiate the claim; that VA will seek to provide; that the claimant is expected to provide; and how the degree of disability and effective date of disability are assigned.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

In this case, the Veteran was advised in January 2010, prior to the initial unfavorable rating decision, of the evidence and information necessary to substantiate his claims, and the responsibilities of the Veteran and VA in obtaining such evidence.  He was further advised of the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  Accordingly, with respect to VCAA notice, there is no prejudice to the Veteran in the Board's proceeding with the issuance of a decision on the merits of the claims. 

With regard to the duty to assist, the Veteran's VA treatment records, available private treatment records identified by the Veteran, and the records from the Social Security Administration (SSA), as well as his lay statements of argument have been obtained and associated with the claims folder.  The appellant has not referenced further outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The Veteran's service treatment records could not be obtained, and the record reflects that attempts to obtain this information from other sources were unsuccessful.  See July 2010 VA memorandum to the claims folder and May 2015 response from RMC.  Any further attempts to obtain the Veteran's service treatment records would be futile.  The RO also notified the Veteran that his service treatment records were unavailable, and requested that he send any records he may have, or any information as to their whereabouts to VA.  See the July 2010 letter to the Veteran. 

The Board finds that the VA has satisfied its heightened duty to assist the Veteran. In such situations, the Board also has a heightened obligation to explain its findings and conclusions, and to consider fully the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 584 (1992); O'Hare v. Derwinski, 1 Vet App. 365 (1991); Layno v. Brown, 6 Vet. App. 465, 469   (1994).  The Board is mindful of this obligation in its determination below. 

In addition, the Veteran was afforded VA examinations in May 2015 to determine the nature and etiology of his claimed disorders.  The VA examiner reviewed the claims folders and recorded the Veteran's reported history and the clinical findings and audiogram results in the examination report, and provided comprehensive statements in support of the medical conclusions.  The Board finds that the May 2015 VA examination reports are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103. The Veteran has declined to retain the services of a representative.  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims, and he was afforded a hearing before the undersigned in May 2013.  The Veteran's discussion of the evidence at the hearing before the Board demonstrates that the Veteran understood what evidence was necessary to substantiate his claims.  38 C.F.R. § 3.103; Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010). 

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a). 

 For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during an applicable presumptive period and that he still has such condition. 

To prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.

      Bilateral Leg Disorder and Left Shoulder/Arm Disorder  

The Veteran seeks entitlement to service connection for right and left leg disorders and left shoulder/arm disorder. 

As noted above, the Veteran's service treatment records are unavailable.  However, the Veteran has testified that he believes his multiple joint problems are attributable to his period of service from "regular wear and tear" on his joints from carrying heavy packs and prolonged walking as well as from jumping out of helicopters from up to eight feet.  See May 2013 Board hearing transcript, pages 5, 10 and 11.  He has further stated that his service medical records would reflect his complaints of multiple joint pains if available.  See November 2010 statement in support of the case. 

Post-service treatment records do not reflect chronic disorder involving either of the Veteran's legs or his left shoulder/arm. 

The Veteran underwent a VA examination in May 2015 to determine the nature and etiology of his claimed right and left leg disorders and his left shoulder disorder.  At that time, the Veteran informed the VA examiner that he experienced intermittent spasms in his legs and arms, and he had weakness in his extremities and he is unable to lift more than 20 pounds.  He denied any specific injury but he informed the VA examiner that he felt his current problems were related to his period of service due to wear and tear from required physical activities.  On clinical evaluation, the VA examiner observed that the Veteran did not have any objective muscle injury symptoms in either leg or his left arm/shoulder.  The Veteran had slightly reduced range of motion in his left shoulder due to pain, but there was no evidence of painful motion or additional limitation of motion due to repetitive use. There was no evidence of muscle weakness, instability, or tenderness in either leg. X-ray films of the left shoulder were negative for abnormalities, and there was no X-ray evidence of muscle injury in the lower and upper extremities.  The VA examiner stated that no diagnosis can be given for the Veteran's claimed bilateral leg disorders or his left shoulder disorder as there was insufficient clinical and radiologic evidence to warrant current diagnoses.  The VA examiner concluded that the medical evidence did not support a current diagnosis involving his right or left leg or his left shoulder/arm. 

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328   (1997); Brammer v. Derwinski, 3 Vet. App. 223   (1992).  While the Board recognizes the Veteran's belief in his claims, the most competent medical evidence of record does not show that the Veteran has current right and left leg disorders or left shoulder/arm disorder.  Indeed, the May 2015 VA examination report shows no objective findings of right and left leg disorders and the VA examiner concluded that there was insufficient medical evidence to support a current diagnosed disability in either leg or the left shoulder/arm. 

The Board acknowledges the Veteran's representations of pain and other symptomatology in his legs and left shoulder/arm; however, the Board notes that symptoms such as pain do not in and of themselves constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  As noted, the May 2015 VA examination was negative for underlying pathology.

There has been no diagnosis of right or left leg disability or left shoulder/arm disability during the pendency of these claims.  The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted.  38 U.S.C.A. § 1110; see also Shedden, 381 F.3d at 1167, and Brammer, 3 Vet. App. At 225.  Here, the record unequivocally shows that the Veteran has not been diagnosed with any disability involving his right or left leg or his left shoulder/arm at any time during the course of the appeal. 

Thus, despite the Veteran's complaints, the evidence does not demonstrate that the Veteran has a current right or left leg disability or left shoulder/arm disability at any time during the course of the appeal.  In the absence of any diagnosed disorders, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328   (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353   (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  Accordingly, the benefits sought on appeal are denied.

      Arthritis of the Spine, Bilateral Knees, and Right Shoulder Disorders

The Veteran seeks entitlement to service connection for spine, bilateral knees, and right shoulder disorders.  The Veteran reports that he carried heavy weights while in service. He believes that his current spine, bilateral knees, and right shoulder symptomatology are associated with "wear and tear" injuries he sustained while he carried heavy weights as well as due to jumping out of helicopters during his period of service.  The Veteran further reports that he has experienced symptoms associated with these conditions since the time of his discharge from service.

As noted above, the Veteran's service treatment records are unavailable for review in conjunction with his claims.  Post-service treatment records do reflect treatment for complaints of spine, knee, and right shoulder related problems.  VA X-ray reports of the cervical and thoracic spines dated in 1991 show that the Veteran had presented with complaints of neck and back pain and X-ray film revealed findings of degenerative processes.  A March 2000 VA X-ray report shows the Veteran presented with complaints of radiating pain from his right hip to his knee, and X-ray film revealed findings of minimal degenerative changes.  

Medical records starting in 2009 associated with the Veteran's Social Security Administration (SSA) records reflect that the Veteran intended on applying for SSA disability benefits because of severe back, right shoulder and left knee pain.  He reported that he had a history of degenerative arthritis in his joints, but he denied undergone treatment or X-ray testing in over seven years.  He reported that he was unable to stay in one position too long because pain and swelling in his back and joints, and he was unable to do heavy lifting or pulling.  The Veteran stated that he was no longer able to perform the physical requirements of his position as a welder in a construction company.  He denied any surgical intervention on his back and joints.  Clinical evaluation revealed objective findings of crepitus in both knees and right shoulder, but he did have full range of motion in both lower extremities and his cervical and lumbar spine.  There was evidence of decreased range of motion in the right shoulder.  X-ray film of the right shoulder and right knee revealed evidence of degenerative changes.  The Veteran was awarded SSA disability benefits based on the severity of the degenerative arthritis in his spine, knees and right shoulder. 

Pursuant to the Board's 2015 remand directives, the Veteran was afforded May 2015 VA examinations in conjunction with his spine, bilateral knee, and right shoulder claims.  The examination report shows that the Veteran informed the VA examiner that his current spine and multiple joint problems were related to regular wear and tear on his joints from carrying heavy packs and walking, as well as jumping out of helicopters during his period of service.  The Veteran did not report any specific injury to his spine, knees, or right shoulder.  Based on the findings from clinical evaluation, the VA examiner found that the Veteran had current diagnoses of degenerative arthritis in his spine, his left and right knees, and his right shoulder. 

The May 2015 VA examiner provided medical opinions regarding the etiology of the Veteran's current diagnosed spine, bilateral knee and right shoulder disorders based on a review of the claims folder and the findings from clinical evaluation. The VA examiner concluded that it was less likely than not that the Veteran's current diagnosed disorders were etiologically related to his period of service, to include his claimed in-service injuries. 

The 2015 VA examiner noted that although no service medical records were available, there was no evidence of chronic spine, knee, or shoulder disorders since service.  The VA examiner observed that the Veteran did not provide specific injuries to his spine and joints during his period of service, and he only provided vague history of multiple musculoskeletal complaints that have persisted since basic training.  Moreover, the post-service medical evidence does not reflect treatment for spine, knee, or shoulder problems until decades after his separation from service, where the Veteran only first sought treatment for neck pain in 1991 and treatment for lumbar spine and other joints in 2000.  The VA examiner concluded that it was less likely than not that the Veteran's current degenerative arthritis of the spine, left and right knees, and right shoulder were related to his period of service.  The VA examiner further concluded that based on the lack of post-service treatment for chronic problems prior to the development of age appropriate arthritis, it was more likely that the Veteran's current degenerative arthritis in his spine, knees and right shoulder were related to the natural aging process. 

In this case, the Veteran seeks entitlement to service connection for his current diagnosed disorders involving his spine, his right and left knees, and his right shoulder.  However, the Board finds that not one of the currently diagnosed disorders was incurred in service or within the first year thereafter.  In addition, the Board finds that the preponderance of the evidence is against the finding that the Veteran's current diagnosed disorders are otherwise related to his period of service.

While a complete set of the Veteran's service treatment records is unavailable, the Veteran has provided lay statement and testimony indicating that he sustained regular wear and tear injuries to his spine, knees, and right shoulder during his period of service.  However, the Veteran has not asserted, and the medical evidence of record does not show, that he sought any treatment immediately following his separation from service for any chronic spine, knees, or shoulder disorders.  Indeed, the record shows that the Veteran did not seek treatment for his cervical spine until 1991, and there is no medical treatment for bilateral knees or shoulder complaints until 2000.  Moreover, there is no X-ray evidence of degenerative arthritis involving the Veteran's spine, knees, or right shoulder until decades after his separation from service that would support an award of service connection on a presumptive basis.   See 38 C.F.R. § §3.303, 3.307, 3.309. 

The remaining question on appeal is whether the Veteran's current diagnosed disorders are related to his reported in-service injuries.  Based on a review of the competent evidence, the Board finds that the preponderance of the evidence is against a finding that his current disorders are related to his period of service. 

The record lacks any medical evidence that links the Veteran's current spine, knees, and right shoulder disorders to his military service.  Indeed, the May 2015 VA examiner provided medical opinions that heavily weigh against the Veteran's claims.  The VA examiner opined that it was less likely than not that the Veteran's current diagnosed disorders involving degenerative arthritis were caused by or related to his period of service, to include his reported in-service injuries.  Instead, the VA examiner noted that the lack of treatment for spine, knee, and shoulder problems in the decades following his separation from service as well as the development of age appropriate degenerative arthritis when he initially sought treatment three decades after service.  

The Board finds it highly pertinent that there is no contradictory medical opinion of record.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his service-connection claims, and against the reasoned conclusions of the VA examiner; he has not done so.  See 38 U.S.C.A. § 5107(a) (it is a claimant's responsibility to support a claim for VA benefits). 

The Board considered whether the Veteran's lay evidence constitutes competent and credible evidence of etiology in this particular case.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing the symptoms at the time support at later diagnosis by a medical professional.   Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2006).  In this case, the Board concludes that the etiologies go beyond the capabilities of lay observations.  Although the Veteran is competent to report his symptoms of pain and immobility, diagnosis of these diseases and determination of their causes requires medical examination, imaging, and detailed assessment of medical history.  The Board concludes that the Veteran does not possess the necessary medical training and is not competent to provide an etiology of the disorders. 

 As noted above in the legal criteria above, under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third service-connection element for certain chronic diseases, including arthritis, is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, in this case, there was no X-ray evidence of arthritis involving the Veteran's spine, knees, or shoulder until decades after his period of service.  While he has provided vague statements regarding injury from regular wear and tear in service, the record lacks documentation of treatment for any chronic problems since his period of service. 

The Board has still considered the Veteran's lay assertion of symptoms since service.  In this regard, the Board accepts the Veteran's accounts that he injured his spine, knees, and right shoulder while performing activities required for physical training during his period of service.  The Board also acknowledges the competence of the Veteran's statements that he has had symptoms involving spine, knees, and shoulder since his period of service.  These are competent recitations of facts as he recalls them.

Competency of evidence, however, differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469   (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25   (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The United States Court of Appeals for Veterans Claims has made clear that the Board cannot determine that competent lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006). 

In this case, the Board places less probative weight on the report of injuries and continuity of symptoms after service because it is inconsistent with post service treatment records.  The Board places less probative weight on the Veteran's contended injuries because he made no mention of a history of injuries to any VA or private clinicians throughout his treatment prior his 2009 claims. 

Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current spine, bilateral knees, and right shoulder disorders had their onset in service or are otherwise related to his period of service.  The evidence in this case is not so evenly balanced to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claims, and they must be denied.


ORDER

Entitlement to service connection for a right leg disorder is denied. 

Entitlement to service connection for a left leg disorder is denied. 

Entitlement to service connection for a left arm/shoulder disorder is denied. 

Entitlement to service connection for a right shoulder disorder is denied.

Entitlement to service connection for arthritis of the spine is denied. 

Entitlement to service connection for a right knee disorder is denied. 

Entitlement to service connection for a left knee disorder is denied. 



REMAND

The Veteran seeks entitlement to a total disability rating due to individual unemployability (TDIU).  During the pendency of the last remand development, the Veteran was awarded service-connection for posttraumatic stress disorder (PTSD), rated as 50 percent disabling, and it was based in part on a favorable medical nexus opinion in a May 2015 VA supplemental VA medical opinion report.  

This is the Veteran's only service-connected disability.  Notably, the Veteran has not actually undergone an in-person VA clinical evaluation to evaluate the severity of his PTSD disability since September 2010.  When the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992).  Moreover, the current medical evidence of record does not fully address whether the Veteran's PTSD precludes his ability to work. 

The Board finds that prior to adjudication of the Veteran's claim for TDIU; he should be afforded with a new VA psychiatric examination to determine if the severity of the Veteran's PTSD disability precludes him from engaging and maintaining substantially gainful employment. 

Accordingly, the case is REMANDED for the following action:

1. Update the claims folder with the Veteran's VA treatment records since 2010. 

2. Arrange for the Veteran to be examined by a psychologist or psychiatrist to assess the current severity of his PTSD.  The Veteran's claims file, as well as the criteria for rating PTSD, must be made available to and be reviewed by the examiner in conjunction with the examination. 

Based on a review of the record and examination of the Veteran, the examiner should identify all symptoms (and associated impairment of function) of the Veteran's PTSD. 

The examiner should also provide an opinion addressing any occupational impairment resulting from the Veteran's PTSD.  The examiner must explain the rationale for all opinions.

3.  After accomplishing any additional development deemed appropriate, readjudicate the claim for a TDIU rating. The adjudication the TDIU claim should include consideration for a referral to VA's Director of Compensation and Pension (C&P) for consideration under 38 C.F.R. § 4.16(b) if the Veteran's service-connected disabilities do not satisfy the percentage requirements set forth in 38 C.F.R. § 4.16(a).  If the benefits sought in connection with the claims remain denied, the Veteran should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


